              Case 1:20-cv-01907-SDG Document 67 Filed 11/17/20 Page 1 of 1




                                 1:20-cv-01907-SDG
               Omega Patents, LLC v. Bayerische Motoren Werke AG et al
                           Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Open Court on 11/17/2020.


   TIME COURT COMMENCED: 10:00 A.M.
   TIME COURT CONCLUDED: 11:10 A.M.                COURT REPORTER: Alicia Bagley
   TIME IN COURT: 1:10                             DEPUTY CLERK: Alisha Holland
   OFFICE LOCATION: Atlanta

ATTORNEY(S)          Lionel Lavenue representing BMW of North America, LLC
PRESENT:             Cynthia Lee representing Omega Patents, LLC
                     Ryan Santurri representing Omega Patents, LLC
                     Kara Specht representing BMW of North America, LLC
                     Kevin Spinella representing BMW of North America, LLC
PROCEEDING
                     Motion Hearing(Motion Hearing Non-evidentiary);
CATEGORY:
MOTIONS RULED        [43] Motion to Dismiss TAKEN UNDER ADVISEMENT
ON:
MINUTE TEXT:         Oral Argument held on Defendant BMW of North America, LLC's Motion
                     to Dismiss [ECF 43]. After hearing from both sides, the Court has taken
                     the motion under advisement. A written order will follow at a later date.
                     The parties shall notify the court via email to chambers by November 24,
                     2020 whether the parties have reached a proposed resolution to the
                     motion.
